DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 21-22, 27-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 7-12, 14 of U.S. Patent No. 11,188,183. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitation in the present application are anticipated by the claims in the US Patent No. 11,188,183.

Claim 21 of the present application
Claim 1 of the US. Patent No. 11,188,183
A sensing circuit comprising:
A combined sensing circuit comprising: 
a first terminal to couple to a first electrode via a resonant circuit; 
a second terminal to couple to a second electrode;
a first electrode coupled to a first terminal; a resonant circuit coupled between the first electrode and
 the first terminal;  and a second electrode coupled to a second terminal,
a signal generator coupled to the first terminal, the signal generator to generate a first transmit signal in a first mode and a second transmit signal in a second mode;



and a receiver channel coupled to the second terminal, the receiver channel to receive a first receive signal in the first mode and a second receive signal in the second mode, 

 the first and second electrodes form a variable capacitance in a first mode when a transmit signal from a signal generator coupled to the first terminal is less than a resonant frequency of the resonant circuit,


and the second electrode is for receiving a first receive (RX) signal from the first electrode in the first mode and for receiving a second RX signal from the first electrode in the second mode
 

wherein: the first transmit signal has a first frequency that is less than or greater than a resonant frequency of the resonant circuit; 

the second transmit signal has a second frequency that is equal to the resonant frequency;
 the first and second electrodes form a variable capacitance in a first mode when a transmit signal from a signal generator coupled to the first terminal is less than a resonant frequency of the resonant circuit, 
when the transmit signal from the signal generator coupled to the first terminal is equal to the resonant frequency of the resonant circuit,

the first receive signal is indicative of a variable capacitance in the first mode; and the second receive signal is indicative of a variable inductance in the second mode.
 the first and second electrodes form a variable capacitance in a first mode
the first and second electrodes form a variable inductor in a second mode.


Claim 2 of the present application
Claim 2 of the US Patent No. 11,188,183.
The sensing circuit of claim 21, wherein the variable capacitance is a mutual capacitance formed between the first and second electrodes.
The combined sensing circuit of claim 1 wherein the variable capacitance is a mutual capacitance formed between the first and second electrodes.



Claim 27 of the present application
Claim 7 of the US Patent No. 11,188,183.
The sensing circuit of claim 21, wherein the signal generator is a pulse width modulator (PWM)
The combined sensing circuit of claim 3, wherein the signal generator is a pulse with modulator (PWM)


Claim 28 of the present application
Claim 8 of the US Patent No. 11,188,183.
The sensing circuit of claim 21, wherein the receiver channel comprises a charge measurement circuit coupled to the second terminal, wherein the charge measurement circuit is to: output a first value indicative of the variable capacitance between the first and second electrodes in the first mode; and output a second value indicative of the variable inductance of the first and second electrodes in the second mode.
The combined sensing circuit of claim 7, wherein a charge measurement circuit coupled to the second electrode is configured to output a value representative of a capacitance between the first and second electrodes in the first mode and is configured to output a value representative of an inductance of the first and second electrodes in the second mode.



Claim 29 of the present application
Claim 9 of the US Patent No. 11,188,183.
The sensing circuit of claim 21, wherein the receiver channel comprises a charge measurement circuit coupled to the second terminal, wherein the charge measurement circuit has a first configuration in the first mode and a second configuration in the second mode.
The combined sensing circuit of claim 7, wherein a charge measurement circuit has a first configuration in the first mode and a second configuration in the second mode.


Claim 30 of the present application
Claim 10 of the US Patent No. 11,188,183.
The sensing circuit of claim 21, wherein the second transmit signal is shifted approximately 90 degrees relative to a phase of the first transmit signal.
The combined sensing circuit of claim 7, wherein the TX signal comprises: a first TX signal in a first mode; and a second TX signal in the second mode, wherein the second TX signal is shifted approximately 90 degrees relative to a phase of the first TX signal.



Claim 31 of the present application
Claim 11 of the US Patent No. 11,188,183.
A method of operating a sensing circuit, the method comprising:
A method comprising:
outputting, on a first terminal, a first transmit signal to a sensing unit in a first mode, the sensing unit comprising a resonant circuit, a first electrode, and a second electrode, wherein the first transmit signal has a first frequency that is less than or greater than a resonant frequency of the resonant circuit;
generating, by a first signal generator, a first transmit (TX) signal; applying the TX signal to a first electrode of a sensing unit in a first mode; wherein the sense unit is to operate as a variable capacitor in the first mode when a first frequency of the first TX is below or above a resonant frequency of the resonant circuit, 
outputting, on the first terminal, a second transmit signal to the sensing unit in a second mode, 




wherein the second transmit signal has a second frequency that is equal to the resonant frequency;
 applying the second TX signal to the first electrode of the sensing unit in a second mode; 



wherein the sense unit is to operate as a variable inductor in the second mode when a second frequency of the second TX signal is at the resonant frequency of the resonant circuit to excite the resonant circuit;
receiving, on a second terminal, a first receive signal from the sensing unit in the first mode, wherein the first receive signal is indicative of a capacitance of the sensing unit; 
 measuring, by a measurement circuit, the first RX signal at the second electrode in the first mode,  wherein the first RX signal is indicative of a capacitance between the first electrode and the second electrode; 
and receiving, on the second terminal, a second receive signal from the sensing unit in the second mode, wherein the second receive signal is indicative of an inductance of the sensing Application No.: 17/533,919-3- Attorney Docket No.: CD 17017C2unit.
measuring, by the measurement circuit, the second TX signal at the second electrode in the second mode, wherein the second TX signal is indicative of an inductance of the variable inductor,


Claim 32 of the present application
Claim 12 of the US Patent No. 11,188,183.
The method of claim 31, further comprising: determining that a conductive object is proximate to the first electrode or the second electrode when the first receive signal changes, wherein a change in the first receive signal is indicative of a change in the capacitance of the sensing unit; or determining that a ferrous or non-ferrous metal object is proximate to the sensing unit when the second receive signal changes, wherein a change in the second receive signal is indicative of a change in the inductance of the sensing unit.
The method of claim 11, further comprising determining that a capacitive object is proximate to the first electrode or the second electrode when the first RX signal changes, wherein a change in the first RX signal is indicative of a change in the capacitance between the first electrode and the second electrode.




Claim 33 of the present application
Claim 11 of the US Patent No. 11,188,183.
The method of claim 31, wherein the second transmit signal is an alternating current (AC) signal.
generating, by a second signal generator, a second TX signal, wherein the second TX signal is an alternating current (AC) signal;


Claim 34 of the present application
Claim 14 of the US Patent No. 11,188,183.
The method of claim 31, wherein the second transmit signal is phase shifted by 90 degrees relative to the first transmit signal.
The method of claim 11, wherein the second TX signal is phase shifted by 90 degrees relative to the first TX signal.


Claim 35 of the present application
Claim 11 of the US Patent No. 11,188,183.
The method of claim 31, wherein the first transmit signal causes the sensing unit to operate as a variable capacitor in the first mode when the first frequency is less than or greater than the resonant frequency, and wherein the second transmit signal causes the sensing unit to operate as a variable inductor in the second mode when the second frequency is equal to the resonant frequency.
wherein the sense unit is to operate as a variable capacitor in the first mode when a first frequency of the first TX is below or above a resonant frequency of the resonant circuit, wherein the sense unit is to operate as a variable inductor in the second mode when a second frequency of the second TX signal is at the resonant frequency of the resonant circuit to excite the resonant circuit;


Claim 36 of the present application
Claim 11 of the US Patent No. 11,188,183.
The method of claim 31, wherein the capacitance is a mutual capacitance formed between the first and second electrodes.
wherein the first RX signal is indicative of a capacitance between the first electrode and the second electrode;


Claim 40 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,188,183 in view of David et al (US 2017/0371473). 

Claim 40 of the present application
Claim 1 of the US Patent No. 11,188,183.
A system comprising: a sensing unit comprising a resonant circuit, a first electrode, and a second electrode; and a sensing circuit comprising:
a first terminal coupled to the first electrode via the resonant circuit; a second terminal coupled to the second electrode;


A combined sensing circuit comprising: a  first electrode coupled to a first terminal; a resonant circuit coupled between the first electrode and the first terminal; and a second electrode coupled to a second terminal,
 a signal generator coupled to the first terminal, the signal generator to generate a first transmit signal in a first mode 



and a second transmit signal in a second mode;
wherein: the first and second electrodes form a variable capacitance in a first mode when a transmit signal from a signal generator coupled to the first terminal is less than a resonant frequency of the resonant circuit,
the first and second electrodes form a variable inductor in a second mode when the transmit signal from the signal generator coupled to the first terminal is equal to the resonant frequency of the resonant circuit,
and a receiver channel coupled to the second terminal, the receiver channel to receive a first receive signal in the first mode and a second receive signal in the second mode, 

wherein: the first transmit signal has a first frequency that is less than or greater than a resonant frequency of the resonant circuit;
 the second transmit signal has a second frequency that is equal to the resonant frequency;
 and the second electrode is for receiving a first receive (RX) signal from the first electrode in the first mode and for receiving a second RX signal from the first electrode in the second mode

the first and second electrodes form a variable capacitance in a first mode when a transmit signal from a signal generator coupled to the first terminal is less than a resonant frequency of the resonant circuit,
the first and second electrodes form a variable inductor in a second mode when the transmit signal from the signal generator coupled to the first terminal is equal to the resonant frequency of the resonant circuit,
the first receive signal is indicative of a variable capacitance in the first mode; and the second receive signal is indicative of a variable inductance in the second mode.
the first and second electrodes form a variable capacitance in a first mode; the first and second electrodes form a variable inductor in a second mode


	The U.S. Patent No. 11,188,183 claim 1 doesn’t expressly claim a system comprising the sensing unit;
	However David et al (US Pub 2017/0371473) discloses a sensing unit comprising a resonant circuit is formed as a system comprising the plurality of resonant circuit (see fig. 3; discloses touch sensor device comprising plurality of resonant circuit; fig. 6 discloses controller used for controlling the touch sensor);
	Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by U.S. Patent No. 11,188,183 to form the sensing unit as a system comprising the controller and a touch sensor as disclosed by David in order to use the sensing unit as a input device for receiving user inputs.

Allowable Subject Matter
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 24-26 are objected for being dependent on claim 23.
Claim 37-39, 41 are objected to as being dependent upon a rejected base claim,
but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJIT SHAH whose telephone number is (571)272-5303. The examiner can normally be reached Monday-Friday, 9:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUJIT SHAH/Examiner, Art Unit 2624     

/MICHAEL A FARAGALLA/Primary Examiner, Art Unit 2624   
08/13/2022